ORDER

PER CURIAM.
Defendant, Michael Inman, appeals from the judgment of conviction, after a jury trial, of assault in the second degree, § 565.060, RSMo (Cum.Supp.1992), for which he was sentenced as a class X offender to 12 years imprisonment. He also appeals from the denial of his Rule 29.15 motion after an evi-dentiary hearing.
We have reviewed defendant’s direct appeal. No jurisprudential purpose would be served by a written opinion. The judgment of conviction is affirmed. Rule 30.25(b).
Defendant has failed to brief any claims of error relative to his motion for postconviction relief. The appeal from the denial of defendant’s Rule 29.15 motion is dismissed.